                   Case 19-50313-BLS                Doc 26         Filed 06/26/20          Page 1 of 13




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:
                                                                               Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                                       Case No. 17-12560 (BLS)

     Remaining Debtors.                                                        (Jointly Administered)
________________________________________/

MICHAEL GOLDBERG, as Liquidating Trustee of                                    Adv. Proc. No. 19-50313 (BLS)
the Woodbridge Liquidation Trust, successor in
Interest to the estates of WOODBRIDGE GROUP
OF COMPANIES, LLC, et al,

         Plaintiff,

v.

DARRELL SANDISON; MATTIE SANDISON,

     Defendants.
________________________________________/

     ANSWER OF DEFENDANTS TO COMPLAINT FOR AVOIDANCE AND RECOVERY
         OF PREFERENTIAL AND FRAUDULENT TRANSFERS PURSUANT TO
                       11 U.S.C. §§ 544, 547, 548 & 550

         NOW COME Defendants, by and through their attorney, Robert F. Wardrop II, of

Wardrop & Wardrop, P.C. and in Answer to the referenced Complaint states as follows:

                                                 Nature of the Action

         1.        The Plaintiff brings this action against the Defendant to avoid and recover

certain preferential and/or fraudulent transfers that occurred prior to commencement of

the Debtors’ bankruptcy cases.

ANSWER:            The allegations contained in Paragraph 1 are neither admitted nor


1 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows: Woodbridge
Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing
address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
               Case 19-50313-BLS     Doc 26    Filed 06/26/20   Page 2 of 13




denied for the reason that Defendants do not have independent knowledge of

Plaintiff’s reasons for bringing the Complaint.

                                       The Parties

          2.   Plaintiff is the duly appointed trustee of the Woodbridge Liquidation Trust

(the “Trust”), successor in interest to the Debtors. Pursuant to Paragraph 5.4 of the Plan,

the Confirmation Findings (defined below) at paragraphs 13-15, and Article IV of the

Liquidating Trust Agreement, the Trustee has the sole authority to pursue claims

transferred to the Trust by the Debtors through the Plan and to seek any and all related

relief.

ANSWER: Paragraph 2 sets forth a conclusion of law for which no Answer is

required. To the extent allegations of fact are made, the same are admitted.

          3.   Upon information and belief, the Defendants are individuals, residing in the

State of Michigan, and are former investors with the Debtors.

ANSWER: The allegations contained in Paragraph 3 are admitted.

                                 Jurisdiction and Venue

          4.   The United States Bankruptcy Court for the Western District of Delaware

(the “Bankruptcy Court”) has jurisdiction over this adversary proceeding under the

Bankruptcy Code pursuant to 28 U.S.C. §§ 157(a) and 1334(a).

ANSWER: Paragraph 4 sets forth a conclusion of law for which no Answer is

required. Defendants admit that the Court has jurisdiction over this matter.

          5.   This proceeding is a core proceeding within the meaning of 28 U.S.C. §

157(b) and the Bankruptcy Court may enter final orders for the matters contained herein.

ANSWER: Defendants admit this is a core proceeding.
              Case 19-50313-BLS        Doc 26    Filed 06/26/20   Page 3 of 13




       6.     Pursuant to Local Bankruptcy Rule 7008-1, the Plaintiff affirms his consent

to the entry of final orders or judgments by the Court if it is determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution.

ANSWER: Defendants consent to entry of a final order.

       7.     Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

ANSWER: Paragraph 7 sets forth a conclusion of law for which no Answer is

required. Defendants do not contest venue.

       8.     This adversary proceeding is commenced pursuant to Rule 7001(1) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and sections 544, 547,

548 and 550 of the Bankruptcy Code.

ANSWER: Paragraph 8 sets forth a conclusion of law for which no Answer is

required.

                                      Case Background

       9.     Commencing with the first filings on December 4, 2017, and continuing with

other filings through March 27, 2018, Debtors Woodbridge Group of Companies, LLC, et

al., each commenced a case by filing a voluntary petition for relief under chapter 11 of the

Bankruptcy Code (the “Chapter 11 Cases”). The Chapter 11 Cases are jointly

administered under Case No. 17-12560 (BLS).

ANSWER: The allegations contained in Paragraph 9 are admitted.

       10.    The Plan was confirmed on October 26, 2018, and became effective on

February 19, 2019.

ANSWER: The allegations contained in Paragraph 10 are admitted.
              Case 19-50313-BLS     Doc 26    Filed 06/26/20   Page 4 of 13




                                          Facts

       11.    Prior to the commencement of the Chapter 11 Cases, the Debtors operated

a fraudulent investment “Ponzi Scheme.” In its Findings of Fact, Conclusions of Law and

Order Confirming the First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge

Group of Companies, LLC and its Affiliated Debtors, entered on October 26, 2018 (the

“Confirmation Findings”), at paragraph NN, the Bankruptcy Court found as follows:

             NN. Conduct of a Ponzi Scheme. The evidence demonstrates,
       and the Bankruptcy Court hereby finds, that (i) beginning no later than July
       2012 through December 1, 2017, Robert H. Shapiro used his web of more
       than 275 limited liability companies, including the Debtors, to conduct a
       massive Ponzi scheme raising more than $1.22 billing from over 8,400
       unsuspecting investors nationwide; (ii) the Ponzi scheme involved the
       payment of purported returns to existing investors from funds contributed by
       new investors; and (iii) the Ponzi scheme was discovered no later than
       December 2017.

ANSWER:       The allegations contained in Paragraph 11 are neither admitted nor

denied for the reason that Defendants do not have independent knowledge thereof.

       12.    Through this fraudulent scheme, the Debtors raised over one billion dollars

from approximately 10,000 investors as either Noteholders or Unitholders (collectively,

“Investors”). Those Investors often placed a substantial percentage of their net worth

(including savings and retirement accounts) with the Debtors and now stand to lose a

significant portion of their investments and to be delayed in the return of the remaining

portion.   The quality of the Investors’ lives will likely be substantially and adversely

affected by the fraud perpetrated by the Debtors.

ANSWER:       The allegations contained in Paragraph 12 are neither admitted nor

denied for the reason that Defendants do not have independent knowledge thereof.

       13.    Investors were often told that they were investing money to be loaned with
             Case 19-50313-BLS        Doc 26    Filed 06/26/20    Page 5 of 13




respect to particular properties owned by third parties, that those properties were worth

substantially more than the loans against the properties, and that they would have the

benefit of a stream of payments from these third parties for high-interest loans, protected

by security interests and/or mortgages against such properties.             In reality, these

statements were lies. Investors’ money was almost never used to make high-interest

loans to unrelated, third party borrowers, there was no stream of payments, Investors’

money was commingled and used for an assortment of expenses, including maintaining a

lavish lifestyle for Shapiro and his family, brokers’ commissions, overhead (largely for

selling even more notes and units to investors), and payment of principal and interest to

existing investors. The money that was used to acquire property (almost always owned

by a disguised affiliate) cannot be traced to any specific Investor. These are typical

characteristics of Ponzi schemes.

ANSWER:      The allegations contained in Paragraph 13 are neither admitted nor

denied for the reason that Defendants do not have independent knowledge thereof.

These Defendants had no direct contact with any of the Debtor entities and thus

no representations were made to them.

       14.    Because the Debtors operated as a Ponzi scheme, obtaining new money

from Investors into the Ponzi scheme conferred no net benefit on the Debtors; on the

contrary, each new investment was a net negative. Money was siphoned off to pay the

expenses described above, so that the Debtors actually received only a fraction of the

investment dollars.    New money also perpetuated the Ponzi scheme, enabling the

Debtors to return fictitious profits to early Investors; in the absence of new investment, the

house of cards would fall (as it eventually did). At the same time, each investment
              Case 19-50313-BLS           Doc 26   Filed 06/26/20   Page 6 of 13




created an obligation to return to the defrauded Investor 100% of the investment, such

that each new investment increased the Debtors’ liabilities and ultimately left them unable

to satisfy their aggregate liabilities.

ANSWER:       The allegations contained in Paragraph 14 are neither admitted nor

denied and Plaintiff is left to its proofs. These Defendants do not have independent

knowledge of the facts alleged.

       15.     Defendant invested with the Debtors through the purchase of notes and/or

units and received principal and interest payments from the Debtors with respect to the

investment. Defendant invested in notes and/or units with the Debtors and was paid in

full for all investments prior to the Petition Date, including interest, and is thus a “Net

Winner.”

ANSWER: Paragraph 15 sets forth a conclusion of law for which no Answer is

required. To the extent allegations of fact are made, the same are neither admitted

nor denied and Plaintiff is left to its strict proofs. These Defendants specifically

deny that either was a “Net Winner.”

       16.     During the ninety days prior to the Petition Date, the Debtors made

payments to or for the benefit of the Defendant, including those identified on Exhibit A

attached hereto (collectively, the “Ninety Day Transfers”). Exhibit A sets forth the details

of each of the Transfers, including the identity of the transferor Debtor, check or payment

number, payment date, clear date, and payment amount. The aggregate amount of the

Ninety Day Transfer is not less than $65,027.08.

ANSWER: With respect to Paragraph 16, Defendants admit receipt of the funds set

forth in Exhibit A.
             Case 19-50313-BLS        Doc 26   Filed 06/26/20   Page 7 of 13




       17.    Although it is possible that some of the Ninety Day Transfers might be

subject in whole or in part to defenses under 11 U.S.C. § 547(c), Defendant bears the

burden of proof pursuant to 11 U.S.C. § 547(g) to establish any defense(s) under 11

U.S.C. § 547(c).

ANSWER: Paragraph 17 sets forth a conclusion of law for which no Answer is

required.

       18.    During the four year prior to the Petition Date, the Debtors made transfers

to Defendant for interest on Defendant’s investments with the Debtors in an amount not

less than $3,502.73 (the “Net Winnings” or “Fraudulent Transfers”). A list identifying the

Fraudulent Transfers is attached hereto as Exhibit B and is incorporated herein by

reference.

ANSWER: With respect to Paragraph 18, Defendant admits receiving the amount

but denies the characterization set forth.

       19.    Plaintiff is informed and believes that at least one creditor holding an

unsecured claim that is allowable under Section 502 of the Bankruptcy Code or that is not

allowable under Section 502(e) of the Bankruptcy Code exists who can avoid the

Fraudulent Transfers and/or obligations referred to in this Complaint. The Plaintiff may

assert the rights of such creditors pursuant to Section 544(b) of the Bankruptcy Code.

ANSWER: Paragraph 19 sets forth a conclusion of law for which no Answer is

required. To the extent allegations of fact are made, the same are neither admitted

nor denied for the reason that Defendants do not have independent knowledge

thereof and Plaintiff is left to its proofs.
              Case 19-50313-BLS        Doc 26   Filed 06/26/20   Page 8 of 13




                                FIRST CLAIM FOR RELIEF

                 (Avoidance of Preferential Transfers-11 U.S.C. § 547)

       20.    Plaintiff realleges and incorporates by reference each and every allegation

in the above paragraphs, as though fully set forth at length.

ANSWER: Defendants incorporate by reference their Answers to Paragraphs 1

through 19 above.

       21.    Within the ninety days prior to the Petition Date, the identified Debtor made

the Ninety Day Transfers to Defendant in the total amount of $65,027.08, as more

specifically described in Exhibit A.

ANSWER: Plaintiff admits the transfers alleged.

       22.    Each of the Ninety Day Transfers to the Defendant was a transfer of

property of the identified Debtor.

ANSWER:       The allegations contained in Paragraph 22 are neither admitted nor

denied and Plaintiff is left to its proofs.

       23.    Each of the Ninety Day Transfers to the Defendant was made to or for the

benefit of the Defendant.

ANSWER: The allegations contained in Paragraph 23 are admitted.

       24.    The Defendant was a creditor of the identified Debtor (within the meaning of

11 U.S.C. § 110(10)) at the time that each of the Ninety Day Transfers was made or,

alternately, received each of the Ninety Day Transfers for the benefit of a creditor or

creditors of the identified Debtor.

ANSWER: Paragraph 24 sets forth a conclusion of law for which no Answer is

required. To the extent allegations of fact are made, Plaintiff is left to its strict
              Case 19-50313-BLS       Doc 26    Filed 06/26/20   Page 9 of 13




proofs for the reason that these Defendants do not have independent knowledge of

the facts.

       25.     Each of the Ninety Day Transfers to the Defendant was made on account of

an antecedent debt owed by the identified Debtor to the Defendant before the transfer

was made.

ANSWER: The allegations contained in Paragraph 25 are admitted.

       26.     Each of the Ninety Day Transfers was made while the identified Debtor was

insolvent. The identified Debtor is presumed to be insolvent during the 90 days preceding

the Petition Date pursuant to 11 U.S.C. § 547(f).

ANSWER: Paragraph 26 sets forth a conclusion of law for which no Answer is

required.    To the extent allegations of fact are made, Defendants do not have

independent knowledge thereof and Plaintiff is left to its proofs.

       27.     Each of the Ninety Day Transfers enabled the Defendant to receive more

than the Defendant would have received if (i) the transfers and/or payments had not been

made, and (ii) the Defendant received payment on account of the debt paid by each of

the Transfers to the extent provided by the Bankruptcy Code.

ANSWER:       The allegations contained in Paragraph 27 are neither admitted nor

denied for the reason that Defendants do not have independent knowledge thereof.

       28.     As of the date hereof, the Defendant has not returned any of the Ninety Day

Transfers to the Plaintiff.

ANSWER: The allegations contained in Paragraph 28 are admitted.

       29.     Plaintiff is entitled to an order and judgment under 11 U.S.C. § 547 that the

Ninety Day Transfers are avoided.
             Case 19-50313-BLS          Doc 26   Filed 06/26/20   Page 10 of 13




ANSWER: Paragraph 29 sets forth a conclusion of law for which no Answer is

required.

                                SECOND CLAIM FOR RELIEF

                          (Recovery of Property-11 U.S.C. § 550)

       30.     Plaintiff realleges and incorporates by reference each and every allegation

in the above paragraphs, as though fully set forth at length.

ANSWER: Defendants incorporate by reference their Answers to Paragraphs 1

through 29 above as if fully set forth.

       31.     Pursuant to 11 U.S.C. § 550(a), to the extent that a transfer is avoided

under 11 U.S.C. § 547, Plaintiff may recover for the benefit of the estate the property

transferred or the value of such property from (a) the initial transferee of such transfer or

the entity for whose such transfer was made or (b) any immediate or mediate transferee

of such initial transferee.

ANSWER: Paragraph 31 sets forth a conclusion of law for which no Answer is

required.

       32.     Defendant is either the (a) initial transferee of the Transfers, the entity for

whose benefit the Ninety Day Transfers were made, or (b) an immediate or mediate

transferee of the initial transferee.

ANSWER:       The allegations contained in Paragraph 32 are neither admitted nor

denied and Plaintiff is left to its strict proofs thereof. Defendant does not have

independent knowledge of the facts alleged.

       33.     Subject to the Defendant’s potential defenses, Plaintiff is entitled to recover

the value of the Transfers pursuant to 11 U.S.C. § 550(a).
             Case 19-50313-BLS         Doc 26   Filed 06/26/20   Page 11 of 13




ANSWER: Paragraph 33 sets forth a conclusion of law for which no Answer is

required.

                               THIRD CLAIM FOR RELIEF

                 (To Avoid Intentionally Fraudulent Transfers under
       11 U.S.C. §§ 544(b) and 548(a)(1)(A), and Cal Civ. Code § 3439, et seq.)

       34.    Plaintiff realleges and incorporates by reference each and every allegation

in the above paragraphs, as though fully set forth herein.

ANSWER: Defendants incorporate by reference their Answers to Paragraphs 1

through 33 above as if fully set forth herein.

       35.    As of the Debtors operated a Ponzi Scheme, applicable law provides that

the Fraudulent Transfers were made to Defendant with an actual intent to hinder, delay,

or defraud creditors of the Debtors.

ANSWER:      The allegations contained in Paragraph 35 are neither admitted nor

denied and Plaintiff is left to its strict proofs. Defendants do not have independent

knowledge of the facts alleged.

       36.    Of the Fraudulent Transfers identified in Exhibit B, those made within two

years prior to the Petition Date are avoidable pursuant to 11 U.S.C. §548(a)(1)(A) and

Cal. Civ. Code § 3439, et seq, and the Transfers made within four years prior to the

Petition Date are avoidable under 11 US.C. §544(b) and Cal. Civ. Code § 3439, et seq.

Plaintiff is entitled to an order and judgment that each of the Fraudulent Transfers that

constitutes Net Winnings is avoided.

ANSWER: Paragraph 36 sets forth a conclusion of law for which no Answer is

required.
             Case 19-50313-BLS        Doc 26    Filed 06/26/20   Page 12 of 13




                               FOURTH CLAIM FOR RELIEF

                  (Recovery of Property – 11 U.S.C. §§ 544(b) and 550
                          and Cal. Civ. Code § 3439, et seq.)

       37.    Plaintiff realleges and incorporates by reference each and every allegations

in the above paragraphs, as though set forth fully herein.

ANSWER:      Defendants incorporate by reference their answers to Paragraphs 1

through 36 above as if fully set forth herein.

       38.    Defendant is the initial transferee of the Fraudulent Transfers, or the

immediate or mediate transferee of such initial transferee.

ANSWER:      The allegations contained in Paragraph 38 are neither admitted nor

denied for the reason that Defendant does not have independent knowledge

thereof.

       39.    Plaintiff is entitled to avoid the Net Winnings of the Fraudulent Transfers

under Sections 544 and 548 of the Bankruptcy Code, and Cal. Civ. Code § 3439, et seq.

As Defendant is the initial, immediate, or mediate transferee of Fraudulent Transfers,

Plaintiff is entitled to recover for the estate the proceeds or value of the respective Net

Winnings pursuant to under 11 U.S.C. §550 and/or Cal. Civ. Code § 3439, et seq.

ANSWER: Paragraph 39 sets forth a conclusion of law for which no Answer is

required.

       WHEREFORE, Defendants pray that the Court deny it part or in whole the relief

requested by Plaintiff, that the Court determine the actual amount, if any, due and owing

by Defendants to Plaintiff pursuant to the causes of action alleged, and that the Court

grant such other relief as is just and equitable.
                Case 19-50313-BLS             Doc 26   Filed 06/26/20   Page 13 of 13




                                                         Respectfully submitted,

                                                         WARDROP & WARDROP, P.C.


Dated: June 25, 2020                                     By:   /S/ Robert F. Wardrop II
                                                               Robert F. Wardrop II (P31639)
                                                         Business Address:
                                                               300 Ottawa Ave., NW, Ste. 150
                                                               Grand Rapids, MI 49503
                                                               (616) 459-1225
                                                               robb@wardroplaw.com
                                                               bkfilings@wardroplaw.com
464201062520.Answer to Complaint – Sandison
